     Case 2:12-cv-00601-ROS Document 3452 Filed 12/11/19 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                     No. CV-12-00601-PHX-ROS
10                     Plaintiffs,                       ORDER
11   v.
12   Charles L Ryan, et al.,
13                     Defendants.
14
15          The Court learned that, based in part on Dr. Stern’s expert report, an Arizona state
16   representative introduced a bill to repeal the privatization of prisoner healthcare. Dr. Stern
17   apparently had a conversation with the representative regarding the bill’s proposed
18   language. Dr. Stern sought guidance from the Court whether he could continue to speak
19   with the representative on this topic.
20              Because Dr. Stern’s testimony might still be needed in these proceedings, he is to
21   avoid communications with third parties regarding his work in this case. The Court will
22   inform Dr. Stern as soon as possible after the parties’ settlement conference on January 10,
23   2020, whether additional services will be needed or if he is free to communicate with third
24   parties.
25              IT IS SO ORDERED.
26          Dated this 11th day of December, 2019.
27                                                       Honorable Roslyn O. Silver
                                                         Senior United States District Judge
28
